Fourth Court of Appeals
                                      San Antonio, Texas
                                              April 21, 2015

                                          No. 04-15-00214-CV

                                      IN RE Juan Miguel MATA

                                    Original Mandamus Proceeding1

                                                 ORDER

Sitting:         Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice
                 Jason Pulliam, Justice

        On April 10, 2015, relator filed a pro se petition for writ of mandamus. The court has
considered relator’s petition and is of the opinion that relator is not entitled to the relief sought.
Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The
court’s opinion will issue at a later date.

           It is so ORDERED on April 21, 2015.




                                                          _________________________________
                                                          Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of April, 2015.



                                                          ___________________________________
                                                          Keith E. Hottle
                                                          Clerk of Court


1
 This proceeding arises out of Cause No. 2714, styled In the Matter of Maria Elena Mata and Juan Miguel Mata,
pending in the County Court of Dimmit County, Texas, the Honorable Francisco G. Ponce presiding.